Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Objections
Claims 3-4, 6-7, 12-15 are objected to because of the following informalities: each claim recites “The vehicle according to claim”, however, independent claim 1 is directed to “A multimodal vehicle”. Terminology should be consistent where one claim refers to another. Appropriate correction is required. E.g. “The multimodal vehicle according to claim” at each instance in the dependent claims.
Claim 6 recites “power unites” where --power units-- is intended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a base which allows anchoring elements comprising an on-board experience of the vehicle and exchanging information with the anchoring elements” in lines 4-6. The reader is left in question as to what is being claimed. The scope of the claim cannot be ascertained. For instance, the term “anchoring” appears to be first used as a verb and then used as an adjective. However, the first recitation of “anchoring” may also be interpreted as an adjective because it is preceded by the verb “allows”. Are the elements being anchored? Are the elements doing the anchoring? What/how is the base allowing? Moreover, it is not clear whether the term “comprising an on-board experience of the vehicle” is modifying “a base” or the “elements”. Even if that were clarified, it is not understood how the base or elements may comprise an experience.	As best can be understood, and for examination, the claim will mean 	“…a multimodal plug configured  to anchor and exchange information with an element plugged into the multimodal plug; … between a control unit and the wherein the element plugged into the multimodal plug facilitates an on-board experience for a user of the vehicle; and wherein the multimodal plug….”
Claim 3 recites “a control unit”, however, claim 1 from which claim 3 depends also includes “a control unit”. It is not understood whether the two recitations refer to the same control unit.	As best can be understood, and for examination, the claim will mean	“wherein the control unit is powered by an electric system of the vehicle, and wherein the multimodal plug is managed by the control unit; wherein….”
Claims 3 and 9 contain the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of connectivity and, accordingly, the identification/description is indefinite.
Claims 4 and 10 contain the trademark/trade name Wi-Fi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of network and, accordingly, the identification/description is indefinite.
Claim 7 is unclear. The reader is left in question as to what is being claimed and the scope of the claim cannot be ascertained. For instance, the relationship between the platform, the available space, and the vehicle’s interior cannot be understood. Figure 5A in view of figures 4A & 6 of the instant disclosure indicate that the vehicle’s interior comprises the components. Thus, it is not understood how the components comprise the vehicle’s interior. Moreover, the claim recites “the plug” and “the platform”. It is not understood whether these limitations refer to the multimodal plug and the multimodal platform, respectively. Further, it is not understood, how experiences may be anchored because the specification uses the term experiences to mean user experiences. 	“wherein the multimodal plug is configured to anchor the element inside the vehicle and enables creating a multimodal platform, which is configurable in different dimensions;	 the multimodal platform is configured to provide can move insert multimodal plug, components within the vehicle's interior, while allowing the vehicle to house user experiences specially developed for the multimodal plug.”
Claim 8 recites “the vehicle” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a base that allows anchoring of elements comprising an on-board experience of the vehicle and exchanging information with the anchoring elements” in lines 1-4. The reader is left in question as to what is being claimed. The scope of the claim cannot be ascertained. For instance, the phrase “the anchoring elements” lacks antecedent basis. Moreover, it is not clear whether the term “comprising an on-board experience of the vehicle” is modifying “a base” or the “elements”. Even if that were clarified, it is not understood how the base or elements may comprise an experience.	As best can be understood, and for examination, the claim will mean	“…a multimodal plug configured  to anchor and exchange information with an element plugged into the multimodal plug; … between a control unit and the wherein the element plugged into the multimodal plug facilitates an on-board experience for a user of the vehicle; and wherein the multimodal plug….”
Claim 9 recites “a vehicle”, however, claim 8 from which claim 9 depends recites “the vehicle”. It is not understood whether the two recitations refer to the same vehicle. Clarification is needed. As best can be understood, and for examination, only one vehicle is meant.
Claim 9 recites “a control unit”, however, claim 8 from which claim 9 depends also includes “a control unit”. It is not understood whether the two recitations refer to the same control unit.	As best can be understood, and for examination, the claim will mean	“ the control unit, wherein the control unit is powered by an electric system of the vehicle, and wherein the multimodal plug is managed by the control unit; wherein….”
Claims 3-4, 6-7, 9-10, 12-15 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillett (US 2016/0264021 A1) in view of Rudduck et al. (US 2009/0014584 A1).
As to claims 1, 8, as best can be understood, Gillett teaches a multimodal vehicle having an architecture designed for change, wherein the vehicle can be configured according to the purpose of use thereof, thus making it possible to configure and vary the a layout of the multimodal vehicle (An autonomous vehicle comprising a repositioning seating system utilizing a re-attachable computer control console including interactive input and output devices to position the vehicle driver in forward direction when switching from autonomous drive mode to manual drive mode to navigate, and also an autonomous drive computing system utilizing drive modes, perception sensors, lidar and radar systems, GPS, etc., and wireless telecommunication network system, MEMS cell phone navigation, remote controller devices, and the like to drive vehicle type through an environment. – [4]); and	a seat or a dashboard (The seat unit accommodating passengers to include at least one adjustable arm supporting one dash panel containing a control console device – [6]).	Worth mentioning, Gillett is not entirely silent with regard to the structural anchorage of the seat or dashboard ([37]).	However, “wherein the vehicle comprises a multimodal plug configured for providing a base which allows anchoring elements constituting the vehicle's comprising an on-board experience of the vehicle and exchanging information with them the anchoring elements; wherein the multimodal plug provides structural anchorage and ensures power flow and data transfer, including Audio/Video and control signals, between a control unit and an element plugged into the multimodal plug; wherein the multimodal plug is configured for anchoring a seat or a dashboard” may not be explicitly disclosed.A releasable fastening system having two sleds (78, 80) for insertion in a track (20) and a locking lever (84) with an end (86, 88) connected to each sled. – abstract; also see [38]) configured for providing a base each channel provides a collective and/or individual channel base, e.g. a first channel 22 with a base 24 – [53]) which allows anchoring elements (e.g. the releasable fastening system is used to clamp a seat to a track – [14]) constituting the vehicle's comprising an on-board experience of the vehicle and exchanging information with them the anchoring elements; wherein the multimodal plug provides structural anchorage and ensures power flow and data transfer (Each of second channel 30 and third channel 32 is designed to receive and retain a power and/or data block – [55], including Audio/Video and control signals (see Some data communication means will now be mentioned by way of example. Each of the examples is based on the use of a single integrated digital communications network which may satisfy all in-seat communications requirements, including attendant call, passenger warning/advisory indication, status monitoring, telephone, entertainment, Internet, etc. – [23]; w.r.t. entertainment modules such as video/DVD players, for operating computers including Internet access, for telephones, and so on. – [3]; also not [69]); wherein the multimodal plug is configured for anchoring a seat or a dashboard (e.g. the releasable fastening system is used to clamp a seat to a track – [14]).	It would have been obvious to incorporate the teachings of Rudduck into the system of Gillett so that each seat of a vehicle be anchored, via a respective multimodal plug, such that the vehicle comprises a multimodal plug configured for providing a base which allows anchoring elements constituting the vehicle's comprising an on-board experience of the vehicle and exchanging information with them the anchoring elements; wherein the multimodal plug provides structural anchorage and ensures power flow and data transfer, including Audio/Video and control signals, between a control unit and an element plugged into the multimodal plug; wherein the multimodal plug is configured for anchoring a seat or a dashboard as described. The motivation being to provide more robust and secure communication in addition to providing easier reconfiguration of vehicle seats as suggested by Rudduck.
As to claims 3, 9, as best can be understood, the combination teaches the vehicle according to claim 1, wherein the multimodal plug is managed by a control unit powered by an electric system of the vehicle; a part of the control unit serves to manage manages electric flows, and another part of the control unit is assigned to management/reception/provision of Internet and Bluetooth connectivity to allow communication and data transmission with telematic infrastructures connected to a network (Gillett: 215, F.2: Ruddock: [23]).
As to claims 4, 10, as best can be understood, as best can be understood, the combination teaches the vehicle according to claim 3, wherein the electric flows include: power supply, Audio/Video transmission, data and control signal transfer; and Internet connectivity provided over cellular or Wi-Fi network (Gillett: [73]; Ruddock: [23]).
As to claim 6, as best can be understood, the combination teaches the vehicle according to any one of the preceding claims claim 1, comprising: a chassis having a structural function, whereon power units and vehicle management systems are anchored, the chassis, power unites and vehicle management systems being arranged attentively to ensure linearity of a floor, which is flat and clear, wherein the floor receives a multimodal plug, or a set thereof, which, when anchored to the structural chassis, form a multimodal and modular platform whereon different elements can be safely are anchored (releasable and reconfigurable seats, which can themselves include a dashboard (i.e. dash panel), are anchored to chassis floor as described, see Gillett: page 6 - item 2, F.1A, F.8, F.10, F.11, F.13; w.r.t Ruddock: [38]).
As to claim 7, as best can be understood, the combination teaches the vehicle according to claim 1, wherein the plug anchors the vehicle's onboard experiences inside the vehicle and enables creating a multimodal platform, which configurable in different dimensions; the platform provides available space wherein a user moves freely and inserts, through the plug, components that comprise the vehicle's interior, while allowing the vehicle to house experiences specially developed for the multimodal plug (releasable and reconfigurable seats, which can themselves include a dashboard (i.e. dash panel), are each anchored, via a multimodal platform, to a chassis floor of a vehicle interior having available space as described, see Gillett: page 6 - item 2, F.1A, F.8, F.10, F.11, F.13; w.r.t Ruddock: [38]).
As to claim 12, as best can be understood, the combination teaches the vehicle according to claim 1, comprising a plurality of the multimodal plugs (releasable and reconfigurable seats, which can themselves include a dashboard (i.e. dash panel), are each anchored, via a respective multimodal platform, to a chassis floor of a vehicle interior having available space as described, see Gillett: page 6 - item 2, F.1A, F.8, F.10, F.11, F.13; w.r.t Ruddock: [38]).
As to claim 13, as best can be understood, the combination teaches the vehicle according to claim 1, further comprising an element to be anchored by the multimodal plug, wherein the element is adapted to connect the control unit to at least one portable electronic device of a user and/or to connect portable electronic devices of a plurality of users to one another (Gillett: [53]; Ruddock: [23]).
As to claim 14, as best can be understood, the combination teaches the vehicle according to claim 1, wherein the control unit is configured for operationally connecting to a remote memory unit or a remote server through a dedicated application for electronic devices (Gillett: [73]).
As to claim 15, as best can be understood, the combination teaches the vehicle according to claim 1, wherein the control unit is configured for receiving commands from a portable electronic device to control the vehicle (see Gillett: [33], [53]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARRETT F EVANS/               Examiner, Art Unit 3663